Exhibit 10.8

EXECUTION COPY

GUARANTY, KEEP WELL, AND

INDEMNIFICATION AGREEMENT

by and among

SUNOCO, INC.

SUNCOKE ENERGY, INC.

and

the other Parties hereto

Dated as of July 18, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I     DEFINITIONS; INTERPRETATION; CONSTRUCTION

     2   

1.01     General

     2   

1.02     Certain Principles of Interpretation

     4   

1.03     Absence of Presumption; Construction

     4   

ARTICLE II     GUARANTY, KEEP WELL FUNDING, AND INDEMNITY

     4   

2.01     Guaranties by the SunCoke Group Guarantors

     4   

2.02     Keep Well Undertakings

     5   

2.03     Indemnities

     5   

2.04     Additional Covered Obligations; Further Assurances

     5   

ARTICLE III     LIMITATIONS ON GUARANTIES, ETC; CONTRIBUTION

     6   

3.01     Limitation on Guaranties, Keep Well Undertakings and Indemnities

     6   

3.02     Rights of Contribution

     6   

3.03     No Subrogation

     7   

3.04     Amendments, etc. with respect to the Covered Obligations

     7   

3.05     Guarantee Absolute and Unconditional

     7   

3.06     Reinstatement

     8   

3.07     Payments

     8   

ARTICLE IV     REPRESENTATIONS AND WARRANTIES

     9   

4.01     Enforceable Obligations

     9   

4.02     Other Representations

     9   

ARTICLE V     SEPARATENESS OF SUNCOKE GROUP

     9   

5.01     General

     9   

5.02     Ring-Fencing of Claymont

     9   

ARTICLE VI     SURVIVAL

     11   

6.01     Survival of Agreements

     11   

ARTICLE VII     CERTAIN ADDITIONAL COVENANTS

     11   

7.01     Further Assurances

     11   

7.02     Regulatory Proceedings

     11   

ARTICLE VIII     DISPUTE RESOLUTION

     11   

8.01     Disputes

     11   

ARTICLE IX     MISCELLANEOUS

     11   

9.01     Expenses

     11   

9.02     Governing Law; Jurisdiction

     12   

9.03     Notices

     12   

9.04     Amendment and Modification

     12   

 

i



--------------------------------------------------------------------------------

9.05     Successors and Assigns; No Third Party Beneficiaries

     12   

9.06     Counterparts

     12   

9.07     Interpretation

     12   

9.08     Severability

     12   

9.09     Equitable Relief

     13   

9.10     Limitation of Liability

     13   

9.11     Waiver of Default

     13   

9.12     Controlling Documents

     13   

9.13     Relationship of Parties

     13    Exhibits   

Joinder

     Exhibit A   

Release

     Exhibit B   

 

ii



--------------------------------------------------------------------------------

GUARANTY, KEEP WELL, AND INDEMNIFICATION AGREEMENT

This GUARANTY, KEEP WELL, AND INDEMNIFICATION AGREEMENT (this “Agreement”),
dated as of July 18, 2011, is by and among Sunoco, Inc., a Pennsylvania
corporation (“Sunoco”), SunCoke Energy, Inc., a Delaware corporation
(“SunCoke”), and the other entities signatory to this Agreement (together with
SunCoke and each other member of the SunCoke Group that executes a Joinder to
this Agreement in accordance with Section 2.01(b), each, a “SunCoke Group
Obligor” and collectively, the “SunCoke Group Obligors”).

W I T N E S S E T H:

A. Sunoco intends to engage in the Separation, as defined in, and subject to the
terms and conditions of, that certain Separation and Distribution Agreement,
dated as of the date hereof, between Sunoco and SunCoke (the “Separation and
Distribution Agreement”).

B. Sunoco, or one or more other members of the Sunoco Group, has guaranteed or
otherwise is, or may become, liable (whether by reason of contract, applicable
Law, or otherwise) for certain contractual, environmental, tax, pension,
employee benefits, or other regulatory or common law obligations of one or more
members of the SunCoke Group (the “Covered Obligations”) in respect of: (1) the
Obligations, as defined in that certain Guarantee Agreement, dated as of
July 31, 2002, by and between Sunoco, as guarantor, and SFG IHCC LLC, a Delaware
limited liability company, as beneficiary (the “GE Guarantee”), (2) the Payment
Obligations, as defined in that certain Guaranty Agreement, dated as of
February 19, 1998, by and between Sun Company, Inc. (the former name of Sunoco)
and DTE Indiana Harbor LLC, a Delaware limited liability company, as the
beneficiary thereunder (collectively, with the GE Guarantee, the “Indiana Harbor
Guarantees”), (3) any other payment or performance obligation owed by any Person
in respect of the operations, obligations, or liabilities of, or relating to,
Indiana Harbor Coke Company L.P., a Delaware limited partnership (“Indiana
Harbor”), now existing or hereafter arising, (4) (a) the Obligations, as defined
in that certain Guarantee Agreement, dated as of July 14, 1995, by and between
Sun Company, Inc. (the former name of Sunoco), as guarantor, and TIFD VIII-U
Inc., a Delaware corporation, as beneficiary (the “Original Jewell Guarantee”),
(b) the Obligations, as defined in the Original Jewell Guarantee, as the scope
of such definition may have been expanded by that certain Amendment No. 1, dated
August 31, 2000 (the “Jewell Guarantee Amendment”), and (c) the Obligations, as
defined in that certain Amended and Restated Guarantee Agreement, dated as of
December 29, 2006, by and between Sunoco and GECC, collectively with the
Original Jewell Guarantee and the Jewell Guarantee Amendment, the “Jewell
Guarantees”), and (5) any other payment or performance obligation owed by any
Person in respect of the operations, obligations, or liabilities of, or relating
to, Jewell Coke Company, L.P., a Delaware limited partnership (“Jewell”), now
existing or hereafter arising.

C. The SunCoke Group Obligors desire to guarantee, for the benefit of Sunoco,
the payment and performance of each Covered Obligation in advance of the date
that any member of the Sunoco Group becomes obligated to pay or perform such
Covered Obligation and to indemnify, defend, and hold harmless (collectively
“indemnify”) each member of the Sunoco Group, each of their respective
Subsidiaries and Affiliates, and each of their respective officers, employees,
directors, managers, managing members or other controlling persons (each an
“Indemnitee,” and collectively, the “Indemnitees”) from and against all
Liabilities relating to, arising out of or resulting from any Covered
Obligation.



--------------------------------------------------------------------------------

D. The SunCoke Group Obligors intend, collectively, to make such distributions,
contributions, and payments on inter-company indebtedness owed by one or more of
the members of the SunCoke Group to any other member of the SunCoke Group,
including The Claymont Investment Company LLC (“Claymont”), and to undertake
such other nonpayment obligations and support, as may be necessary (i) to
provide such funds or to perform such obligations (a) for the benefit of the
primary obligor under each Covered Obligation, or (b) if such funding or
performance directly for the benefit of the primary obligor is commercially
impractical (by way of illustration and not by way of limitation, if the primary
obligor is, in turn, required to deliver documents to, or perform obligations
for the benefit of, a Government Authority), then on behalf of the primary
obligor, for the benefit of the Third Party to whom such payment or performance
of such Covered Obligations is owed (each such distribution, contribution,
payment, or performance a “Keep Well Undertaking”), in order to enable the
primary obligor to pay or perform, or to pay or perform on behalf of the primary
obligor, each Covered Obligation as it becomes due or performable, prior to the
date any demand for payment or performance of such Covered Obligation may be
made on any member of the Sunoco Group, or (ii) if such demand for payment or
performance of a Covered Obligation is made, paid or performed by a Sunoco Group
member, to indemnify such member of the Sunoco Group against any Liabilities
relating to, arising out of or resulting from such demand, payment, or
performance.

E. For so long as any Covered Obligations related to the Indiana Harbor Note
remain to be paid or performed, SunCoke desires (i) to restrict the assets
(other than additional cash capital contributions) and liabilities of Claymont,
to Claymont’s assets and liabilities existing on the date hereof, and any
inter-company demand loans by Claymont to any SunCoke Group Obligor, so long as
such loan is made upon arm’s length terms then prevailing between Third Parties
(each, and “Arm’s Length Loan”), (ii) to restrict Claymont’s purposes and
business activities to the conduct of the business Claymont is conducting on the
date hereof, and (iii) to restrict Claymont’s ability to incur any debt or other
liabilities other than Claymont’s debt and other liabilities existing on the
date hereof.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained in this Agreement and intending to be legally bound hereby,
the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; INTERPRETATION; CONSTRUCTION

1.01 General. Capitalized terms used but not defined herein shall have the
meanings set forth in the Separation and Distribution Agreement. When used in
this Agreement, the following terms shall have the following meanings:

 

2



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble.

“Agreement Disputes” shall have the meaning set forth in Section 9.01.

“Arm’s Length Loan” shall have the meaning set forth in Recital E.

“Bankruptcy Laws” shall mean bankruptcy, insolvency, reorganization, moratorium,
or similar Laws affecting creditors’ rights generally.

“Claymont” shall have the meaning set forth in Recital D.

“Closing” shall mean the consummation of the Separation.

“Contract” shall mean any contract, agreement, permit, license, lease, insurance
policy, note, mortgage, indenture, loan, credit agreement or other arrangement,
whether written or unwritten, that does, or could give rise to a Covered
Obligation.

“Covered Obligation” shall have the meaning set forth in Recital B.

“Covered Obligation Documents” shall have the meaning set forth in
Section 3.01(a).

“GE Guarantee” shall have the meaning set forth in Recital B.

“indemnify” shall have the meaning set forth in Recital C.

“Indemnitee” shall have the meaning set forth in Recital C.

“Indiana Harbor” shall have the meaning set forth in Recital B.

“Indiana Harbor Guarantees” shall have the meaning set forth in Recital B.

“Indiana Harbor Note” shall mean that certain promissory note in the original
principal amount of $200,000,000 dated July 31, 2002, payable to the order of
Indiana Harbor.

“Jewell” shall have the meaning set forth in Recital B.

“Jewell Guarantee Amendment” shall have the meaning set forth in Recital B.

“Jewell Guarantees” shall have the meaning set forth in Recital B.

“Keep Well Undertaking” shall have the meaning set forth in Recital D.

“Information” shall have the meaning set forth in Section 8.01.

“Maximum Liability” shall have the meaning set forth in Section 3.01(a).

“Original Jewell Guarantee” shall have the meaning set forth in Recital B.

 

3



--------------------------------------------------------------------------------

“Separation and Distribution Agreement” shall have the meaning set forth in
Recital A.

“SunCoke” shall have the meaning set forth in the preamble.

“SunCoke Group Obligors” shall have the meaning set forth in the preamble.

“SunCoke Secured Credit Facilities” shall mean the Term Loan Facility and the
Credit Facility, in each case as they may be amended from time to time, and any
credit facilities that may be entered into by SunCoke and/or its subsidiaries in
addition to, or replacement of, the foregoing.

“Sunoco” shall have the meaning set forth in the preamble.

“Third Party” shall mean a Person who is not a party hereto or a Subsidiary or
Affiliate of a party hereto.

1.02 Certain Principles of Interpretation. This Agreement shall be interpreted
in accordance with Section 12.15 of the Separation and Distribution Agreement.

1.03 Absence of Presumption; Construction. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing the instrument to be
drafted. This Agreement has been negotiated by the parties and their counsel in
good faith and will be fairly interpreted in accordance with its terms and
without construction in favor of any party.

ARTICLE II

GUARANTY, KEEP WELL FUNDING, AND INDEMNITY

2.01 Guaranties by the SunCoke Group Guarantors.

(a) Subject to Section 3.01, the SunCoke Group Obligors hereby, jointly and
severally, irrevocably and unconditionally guarantee, for the benefit of each
member of the Sunoco Group, the prompt and complete payment and performance when
due of each Covered Obligation and in any event prior to the date demand is
entitled to be made on any member of the Sunoco Group for the payment or
performance thereof.

(b) Any Person that becomes a guarantor of the SunCoke Secured Credit Facilities
after the Closing shall execute a Joinder to this Agreement, in the form
attached as Exhibit A hereto, and shall become a SunCoke Group Obligor
hereunder.

(c) In consideration of the Separation, at the Closing, Jewell and Jewell Coke
Company, a Delaware corporation (both such entities being SunCoke Group members
and beneficiaries under the Jewell Guarantees), will execute a release of
Sunoco’s obligations to them under the Jewell Guarantees, in the form attached
as Exhibit B hereto.

 

4



--------------------------------------------------------------------------------

2.02 Keep Well Undertakings. Subject to Section 3.01 for so long as any Covered
Obligation related to the Indiana Harbor Guarantees or the Jewell Guarantees
remain to be paid or performed, the SunCoke Group Obligors hereby agree, jointly
and severally, to pay or perform the Keep Well Undertakings and to provide such
other assistance as shall be necessary to enable each member of the SunCoke
Group to pay or perform each of its Covered Obligations on or before the date
the payee or other obligee in respect of such Covered Obligations would be
entitled to make demand on any member of the Sunoco Group for payment or
performance in respect thereof.

2.03 Indemnities. Subject to Section 3.01, if (i) Claymont does not pay all or
any portion of any payment that becomes due under the Indiana Harbor Note on its
Payment Date, or (ii) notwithstanding the undertakings of the SunCoke Group
Obligors in respect of the Keep Well Undertakings pursuant to Section 2.02, a
SunCoke Group Obligor fails to pay or perform any Covered Obligation and, in
either case, a claim is made against a member of the Sunoco Group in respect of
such Covered Obligation, then each of the SunCoke Group Obligors, jointly and
severally, shall indemnify each member of the Sunoco Group and the other
Indemnitees from and against all Liabilities in respect of such Covered
Obligations in accordance with the procedures set forth in Section 5.5 of the
Separation and Distribution Agreement.

2.04 Additional Covered Obligations; Further Assurances. The SunCoke Group and
the Sunoco Group have made, and shall continue to make diligent, good faith
efforts to identify additional Covered Obligations. It is the intention of this
Section 2.04 to identify, allocate primary responsibility for, and indemnify,
the Sunoco Group against obligations of the SunCoke Group that, had the parties
given specific consideration to such obligations as of the date hereof, would
have been Covered Obligations. If any member of the SunCoke Group or the Sunoco
Group identifies an additional Covered Obligation, such Person shall notify
SunCoke and Sunoco, and at the request of Sunoco, the SunCoke Group shall
undertake all measures reasonably requested by Sunoco to cause the obligee of a
Covered Obligation to release Sunoco or such other members of the Sunoco Group
as may be obligated under such Covered Obligation. If the obligee does not
release all of the members of the Sunoco Group who are obligated under the
Covered Obligation, then the SunCoke Group Obligors shall execute and deliver,
for the benefit of the applicable members of the Sunoco Group, such guaranties
or other documents as may reasonably be requested by Sunoco to provide security
to the applicable members of the Sunoco Group that the SunCoke Group Obligors
will pay or perform such Covered Obligation prior to the date the obligee
thereunder is entitled to make a demand on any member of the Sunoco Group for
such payment or performance.

 

5



--------------------------------------------------------------------------------

ARTICLE III

LIMITATIONS ON GUARANTIES, ETC; CONTRIBUTION

3.01 Limitation on Guaranties, Keep Well Undertakings and Indemnities.

(a) Each SunCoke Group Obligor and Sunoco hereby agrees and confirms that (i) it
is the intention of all the parties hereto that the obligations of each SunCoke
Group Obligor under Article II not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act
(as adopted by any applicable state), the Uniform Fraudulent Transfer Act (as
adopted by any applicable state) or any similar federal or state Law to the
extent applicable to this Agreement and the obligations of such SunCoke Group
Obligor under Article II, and (ii) the aggregate liability of each SunCoke Group
Obligor under this Agreement and any additional guaranty or other document
executed in accordance with Section 2.04 (collectively, the “Covered Obligation
Documents”) at any time (but after giving effect to the right of contribution
described in Section 3.02) shall not exceed the maximum amount (as to any
SunCoke Group Obligor, its “Maximum Liability”), that will result in the
aggregate obligations of such SunCoke Group Obligor under the Covered Obligation
Documents not constituting a fraudulent transfer or conveyance under Bankruptcy
Law or any of the other aforementioned acts and Laws.

(b) Each SunCoke Group Obligor agrees that the obligations under the Covered
Obligation Documents may at any time and from time to time exceed the Maximum
Liability of such SunCoke Group Obligor thereunder without impairing the
guaranties or other undertakings under the Covered Obligation Documents or
affecting the rights and remedies of any member of the Sunoco Group thereunder.

(c) With respect to each SunCoke Group Obligor, no payment made by Claymont, any
other primary obligor, any other SunCoke Group Obligor, or any other Person by
virtue of any action or proceeding or any setoff or appropriation or application
at any time or from time to time in reduction of or in payment of the Covered
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of such SunCoke Group Obligor under the Covered Obligation Documents,
and such SunCoke Group Obligor shall, notwithstanding any such payment (other
than any payment made specifically in respect of a Covered Obligation), remain
liable for the payment and performance of any remaining Covered Obligations up
to the Maximum Liability of such SunCoke Group Obligor until the Covered
Obligations have been fully satisfied.

3.02 Rights of Contribution. Each SunCoke Group Obligor hereby agrees that to
the extent a SunCoke Group Obligor shall have paid or be obligated to pay more
than its proportionate share of any payment made in respect of the Covered
Obligations, such SunCoke Group Obligor shall be entitled to contribution from
and against any other SunCoke Group Obligor that has not paid its proportionate
share of such payment. Each SunCoke Group Obligor’s right of contribution shall
be subject to the terms and conditions of Section 3.03. The provisions of this
Section 3.02 shall

 

6



--------------------------------------------------------------------------------

in no respect limit the obligations and liabilities of any SunCoke Group Obligor
to any member of the Sunoco Group, and each SunCoke Group Obligor shall remain
liable to the members of the Sunoco Group for the payment and performance of the
Covered Obligations, up to such SunCoke Group Obligor’s Maximum Liability.

3.03 No Subrogation. Notwithstanding any payment made by any SunCoke Group
Obligor hereunder or any setoff or application of funds of any SunCoke Group
Obligor by any Indemnitee, no SunCoke Group Obligor shall be entitled to
exercise any rights of subrogation against any other SunCoke Group Obligor or
any collateral security, guarantee, or right of offset held by any member of the
Sunoco Group for the payment of any Covered Obligation.

3.04 Amendments, etc. with respect to the Covered Obligations. Each SunCoke
Group Obligor shall remain obligated under Article II notwithstanding that,
without any reservation of rights against such SunCoke Group Obligor and without
notice to or further assent by such SunCoke Group Obligor, (a) any demand made
by any member of the Sunoco Group for payment or performance of any of the
Covered Obligations may be rescinded by such member of the Sunoco Group and such
Covered Obligations continued, (b) any Covered Obligation, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any member of the Sunoco Group
obligated thereon, and (c) any documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, pursuant to the terms and conditions of each such applicable document from
time to time, and any collateral security, guarantee or right of offset at any
time held by any member of the Sunoco Group for the payment of any Covered
Obligations may be sold, exchanged, waived, surrendered or released.

3.05 Guarantee Absolute and Unconditional.

(a) Each SunCoke Group Obligor waives any and all notice of the creation,
renewal, extension, amendment, or accrual of any of the Covered Obligations and
notice of or proof of reliance by any member of the Sunoco Group or any other
Person upon the guarantee contained in Article II or acceptance of the guarantee
contained in Article II.

(b) Each SunCoke Group Obligor waives diligence, presentment, protest, and
demand for payment or performance, notice of intent to accelerate, notice of
acceleration and notice of default, nonpayment, or nonperformance to or upon any
such SunCoke Group Obligor or any of the other SunCoke Group Obligors with
respect to the Covered Obligations. Each SunCoke Group Obligor understands and
agrees that the guarantee contained in Article II shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment and
performance, and a primary obligation of each SunCoke Group Obligor, without
regard to (i) the validity or enforceability or perfection of any of the Covered
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by, for, or on
behalf of

 

7



--------------------------------------------------------------------------------

any member of the Sunoco Group, (ii) any defense, setoff or counterclaim
whatsoever (other than a defense of payment or performance) which may at any
time be available to or be asserted by any SunCoke Group Obligor or any other
Person against any member of the Sunoco Group, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of any SunCoke Group
Obligor), other than payment or performance, which constitutes, or might be
construed to constitute, an equitable or legal discharge of any SunCoke Group
Obligor for any of its respective portion of the Covered Obligations or of such
SunCoke Group Obligor under the guarantees contained in Article II or any other
Covered Obligation Document, in bankruptcy or in any other instance.

(c) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any SunCoke Group Obligor, any member of the Sunoco
Group may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against any other
SunCoke Group Obligor or any other Person for the Covered Obligations or any
right of offset with respect thereto, and any failure by any member of the
Sunoco Group to make any such demand, to pursue such other rights or remedies or
to collect any payments from any SunCoke Group Obligor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any other SunCoke Group Obligor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve such SunCoke Group Obligor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any member of the Sunoco Group against such
SunCoke Group Obligor. For the purposes of this Section 3.05, “demand” shall
include the commencement and continuance of any legal proceedings.

(d) All dealings in respect of the Covered Obligations between any of the
SunCoke Group Obligors, on the one hand, and any member of the Sunoco Group, on
the other hand, shall be conclusively presumed to have been had or consummated
in reliance upon the guarantee contained in Article II or in any other Covered
Obligation Document.

3.06 Reinstatement. The guarantee contained in Article II shall continue to be
effective, or be reinstated, as the case may be, if at any time any payment or
performance, or any part thereof, of any of the Covered Obligations is rescinded
or must otherwise be restored or returned by any member of the Sunoco Group upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
SunCoke Group Obligor as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any SunCoke Group Obligor
or any substantial part of its property, or otherwise, all as though such
payments had not been made.

3.07 Payments. Each SunCoke Group Obligor hereby agrees and guarantees that all
payments hereunder by such SunCoke Group Obligor will be paid without setoff or
counterclaim.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

4.01 Enforceable Obligations. Each SunCoke Group Obligor hereby represents and
warrants to each member of the Sunoco Group that this Agreement constitutes the
legal, valid and binding obligation of each SunCoke Group Obligor, enforceable
against such SunCoke Group Obligor in accordance with its terms, except as
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether enforcement is sought by proceedings in equity or at law).

4.02 Other Representations. Each of the parties hereto represents to the others
that (a) it has the organizational and other requisite power and authority to
execute, deliver and perform this Agreement, (b) the execution, delivery and
performance of this Agreement by it have been duly authorized by all necessary
organizational or other actions, and (c) it has duly and validly executed and
delivered this Agreement.

ARTICLE V

SEPARATENESS OF SUNCOKE GROUP FROM SUNOCO GROUP

5.01 General. The Separation will effectuate the formal, legal separation of the
SunCoke Group from the Sunoco Group. The members of each Group shall conduct
their respective businesses in a manner that makes their separation from the
members of the other Group clear to their creditors, their contract
counterparties, Governmental Authorities and other regulators that regulate any
aspect of their businesses, and the public at large. Each member of a particular
Group shall correct any known or suspected misunderstanding regarding the
separateness of the two Groups as quickly and as thoroughly as reasonably
practicable.

5.02 Ring-Fencing of Claymont. Without limiting the generality of Section 5.01,
for so long as the Indiana Harbor Note is outstanding, Claymont shall:

(i) maintain books and records separate from any member of the Sunoco Group, any
member of the SunCoke Group, and every other Person;

(ii) maintain financial statements, prepared in accordance with GAAP, separate
from those of the Sunoco Group and the other members of the SunCoke Group, and
maintain its books and records in a manner so that it will not be difficult or
costly to segregate, ascertain, or otherwise identify its assets

 

9



--------------------------------------------------------------------------------

and liabilities as separate and distinct from the assets and liabilities of any
member of the Sunoco Group and of any member of the SunCoke Group; provided that
the assets, liabilities, cash flows and income of Claymont may be consolidated
with the other members of the SunCoke Group on the consolidated financial
statements of SunCoke prepared in accordance with GAAP;

(iii) conduct business in its own name, with such business being limited to the
business that Claymont conducts on the date hereof;

(iv) pay its debts and other liabilities to Third Parties from its own funds or
from guaranties or Keep Well Undertakings provided solely by members of the
SunCoke Group, except as otherwise provided in this Agreement;

(v) reduce each material contract or agreement, if any, between itself and any
other Person to writing;

(vi) hold itself out as a separate entity from any other Person;

(vii) correct, in writing or by other retrievable means, any known
misunderstanding regarding its separate identity as soon as practicable after
obtaining knowledge of such misunderstanding;

(viii) maintain its accounts (including all deposit, investment, and trust
accounts at any financial institution) separate from those of any other Person;

(ix) not commingle its funds or other assets with those of any other Person;

(x) observe all formalities required by its organizational documents, the Laws
of the jurisdiction of its formation, and the other Laws, rules, regulations and
orders of Governmental Authorities exercising jurisdiction over it;

(xi) maintain adequate capital, which may include payments under guaranties or
Keep Well Undertakings by other members of the SunCoke Group, in light of its
contemplated business operations;

(xii) not make any loans or other extensions of credit to any other Person,
other than Arm’s Length Loans;

(xiii) not acquire any equity securities nor any obligations or debt securities
of any Person other than equity securities, obligations, or debt securities of
SunCoke Obligors;

(xiv) not guarantee or become obligated for any debts of or hold out its credit
as being available to satisfy any obligations, or pledge its assets to secure
the debts or other obligations, of any other Person, other than Claymont’s
debts, obligations and pledges existing on the date hereof;

 

10



--------------------------------------------------------------------------------

(xv) not expand its business beyond the geographical or product scope, nor
acquire any material assets by purchase, merger, consolidation or otherwise,
other than the business scope conducted and types of assets owned by Claymont on
the date hereof; and

(xvi) except as required by Law, not agree to any amendment of any provision of
this Agreement, nor permit or suffer any of its organizational documents to be
amended.

ARTICLE VI

SURVIVAL

6.01 Survival of Agreements. All covenants and agreements of the parties hereto
contained in this Agreement shall survive the Closing.

ARTICLE VII

CERTAIN ADDITIONAL COVENANTS

7.01 Further Assurances. This Agreement is subject to Section 10.1 of the
Separation and Distribution Agreement.

7.02 Regulatory Proceedings. From and after the Closing, except as may be
prohibited by applicable Law, SunCoke shall not, and shall not permit any member
of the SunCoke Group to, assert a position adverse to the position of any member
of the Sunoco Group in any proceeding, matter, or discussion before any
Governmental Authority, legislative body, or any other regulatory authority
having jurisdiction over a member of the Sunoco Group that relates to, arises
out of or results from, or that could give rise to, a Covered Obligation,
without obtaining the prior written consent of Sunoco, which consent Sunoco may
withhold in its sole discretion.

ARTICLE VIII

DISPUTE RESOLUTION

8.01 Disputes. Any Dispute arising out of or relating to this Agreement shall be
resolved in accordance with the procedures set forth in Article IX of the
Separation and Distribution Agreement.

ARTICLE IX

MISCELLANEOUS

9.01 Expenses. Except as expressly set forth in this Agreement, all fees, costs
and expenses incurred in connection with the preparation, execution, delivery
and implementation of this Agreement, and with the consummation of the
transactions contemplated hereby, will be borne by the party incurring such
fees, costs or expenses.

 

11



--------------------------------------------------------------------------------

9.02 Governing Law; Jurisdiction. This Agreement (and any claims or disputes
arising out of or related hereto or to the transactions contemplated hereby or
to the inducement of any party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of New York irrespective of the choice of laws principles
of the State of New York other than Section 5-1401 of the General Obligations
Laws of the State of New York, including all matters of validity, construction,
effect, enforceability, performance and remedies.

9.03 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given in accordance with Section 12.5
of the Separation and Distribution Agreement.

9.04 Amendment and Modification. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

9.05 Successors and Assigns; No Third Party Beneficiaries. This Agreement and
all of the provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their successors and permitted assigns but neither this
Agreement nor any of the rights, interests and obligations hereunder shall be
directly or indirectly assigned, by operation of Law or otherwise, by any party
hereto without the prior written consent of the other party. This Agreement is
solely for the benefit of the parties hereto, and the other members of their
respective Groups, and is not intended to confer upon any other Persons any
rights or remedies hereunder or under the Covered Obligation Documents.

9.06 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

9.07 Interpretation. The Article and Section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties hereto and shall not in any way affect the meaning or
interpretation of this Agreement.

9.08 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and

 

12



--------------------------------------------------------------------------------

shall in no way be affected, impaired or invalidated thereby to any party. Upon
such determination, the parties shall negotiate in good faith in an effort to
agree upon such a suitable and equitable provision to effect the original intent
of the parties.

9.09 Equitable Relief. Subject to the provisions of Article IX of the Separation
and Distribution Agreement, in the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are, or are to be, thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief in respect of
its or their rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative. The parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are waived by each of the parties to this
Agreement.

9.10 Limitation of Liability. Neither SunCoke or its Affiliates, on the one
hand, nor Sunoco or its Affiliates, on the other hand, shall be liable to the
other for any special, indirect, punitive, exemplary, remote, speculative or
similar damages in excess of compensatory damages of the other arising in
connection with the transactions contemplated hereby (other than any such
liability with respect to a Third-Party Claim).

9.11 Waiver of Default. Waiver by any party of any default by the other party on
any provision of this Agreement shall not be deemed a waiver by the waiving
party of any subsequent or other default, nor shall it prejudice the rights of
the other party. No failure or delay by any party in exercising any right, power
or privilege under this Agreement shall operate as a waiver thereof nor shall a
single or partial exercise thereof prejudice any other or further exercise
thereof or the exercise of any other right, power or privilege.

9.12 Controlling Documents. This Agreement supplements certain obligations that
the SunCoke Group Obligors have to the members of the Sunoco Group in connection
with the IPO, as set forth in the Separation and Distribution Agreement; and any
rights and obligations set forth in this Agreement shall be in addition to, and
not in limitation of, any rights and obligations set forth in the Separation and
Distribution Agreement.

9.13 Relationship of Parties. Nothing in this Agreement shall be deemed or
construed by the parties or any Third Party as creating the relationship of
principal and agent, partnership or joint venture between the parties, the
understanding and agreement being that no provision contained herein, and no act
of the parties in accordance with the terms of this Agreement, shall be deemed
to create any relationship between the parties other than the relationship set
forth herein.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SUNOCO, INC. By:  

/s/ Brian P. MacDonald

  Name:   Brian P. MacDonald   Title:   Senior Vice President and Chief
Financial Officer SUNCOKE ENERGY, INC. By:  

/s/ Denise R. Cade

  Name:   Denise R. Cade   Title:   Senior Vice President, General

Counsel and Corporate Secretary

 

14



--------------------------------------------------------------------------------

JOINDER

This JOINDER, dated as of [            ], 20[    ] (this “Joinder”) is made by
[                    ], a [                    ] (the “Additional SunCoke
Obligor”), in favor of each of the members of the Sunoco Group (as defined in
the Agreement).

PRELIMINARY STATEMENTS

1. On             , 2011, Sunoco, Inc., a Delaware corporation (“Sunoco”)
completed the Separation, and in connection with the Separation, Sunoco and
SunCoke separated their businesses and allocated responsibility for certain
liabilities along business lines.

2. In connection with the consummation of the Separation, Sunoco entered into
that certain Guaranty, Keep Well and Indemnity Agreement, dated as of
                    , 2011, by and among Sunoco, SunCoke and the other
signatories thereto (the “Agreement”) relating to the allocation of such
liabilities.

3. The Additional SunCoke Group Obligor desires to execute this Joinder and to
become a SunCoke Group Obligor, as defined in the Agreement.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional SunCoke Group Obligor hereby agrees as follows:

Section 1. Definitions. Each capitalized term used herein and not otherwise
defined herein shall have the meaning given to such term in the Agreement.

Section 2. Incorporation of the Agreement by Reference. All of the terms of the
Agreement are incorporated herein in their entirety.

Section 3. Joinder; Guarantee of Obligations. By executing and delivering this
Joinder, the Additional SunCoke Obligor, hereby becomes a party to the Agreement
as a SunCoke Group Obligor thereunder with the same force and effect as if
originally named therein as a SunCoke Obligor. Each reference to a SunCoke Group
Obligor in the Agreement shall be deemed for all purposes to include the
Additional SunCoke Obligor. Without limiting the generality of the foregoing,
the Additional SunCoke Group Obligor (a) hereby agrees to all of the terms and
provisions of the Agreement applicable to it as a SunCoke Group Obligor and
hereby expressly assumes all obligations and liabilities of a SunCoke Group
Obligor thereunder, and (b) hereby, jointly and severally with the other SunCoke
Obligors, unconditionally and irrevocably, guarantees to each of the members of
the Sunoco Group the prompt and complete payment or performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Covered
Obligations in accordance with the Agreement.

Section 4. Representations and Warranties. The Additional SunCoke Group Obligor
hereby represents and warrants that the representations and warranties contained
in Article IV of the Agreement, as such representations and warranties apply to
the Additional SunCoke Obligor, are true and correct on and as the date hereof
(after giving effect to this Joinder).

 

JOINDER

PAGE - 1



--------------------------------------------------------------------------------

Section 5. Counterparts. This Supplement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Joinder.

Section 6. Full Force and Effect. Except as expressly supplemented hereby, the
Agreement remains in full force and effect.

Section 7. Enforceability. Any provision of this Joinder that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

Section 8. Governing Law. This Joinder shall be governed by, and construed in
accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered as of the date first above written.

 

[ADDITIONAL SUNCOKE GROUP OBLIGOR] By:  

 

Name:   Title:  

 

JOINDER

PAGE - 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE

This Release is entered into by Jewell Coke Company, L.P. (the “Partnership”)
and Jewell Coke Acquisition Company (successor to Jewell Coke Company), a
Virginia corporation (“JCAC”) as beneficiaries under the herein defined 1995
Guarantee Agreement, and potential beneficiaries under the herein defined 2000
Amended Guarantee Agreement and the 2006 Amended and Restated Guarantee
Agreement (the “Releasing Beneficiaries”), in favor of Sunoco, Inc., a
Pennsylvania Corporation formerly known as Sun Company, Inc. (the “Released
Party”), effective as of [—], 2011.

RECITALS:

A.     The Partnership was formed as a limited partnership by JCAC, a
wholly-owned subsidiary of the Released Party, as general partner, the Released
Party, as a limited partner, and TIFD VIII-U Inc., as a limited partner
(together with its successors and assigns “GECC”), pursuant to an agreement of
limited partnership, dated July 14, 1995 (as amended, the “Partnership
Agreement”).

B.     GECC withdrew from the Partnership as a limited partner and JCAC was
admitted to the Partnership as a limited partner acquiring all of GECC’s rights
under the Partnership Agreement pursuant to that certain Purchase and Sale
Agreement, dated December 12, 2006, and as such JCC became a beneficiary under
the herein defined 1995 Guarantee Agreement.

C.     The Released Party has guaranteed certain performance and payment
obligations of the Partnership and of JCAC, in JCAC’s capacity as the general
partner of the Partnership and in JCAC’s capacity as the successor in interest
to GECC, pursuant to an agreement, dated July 14, 1995, by and between the
Released Party and GECC (the “1995 Guarantee Agreement”).

D.     The 1995 Guarantee Agreement was amended and supplemented by Amendment
No.1, dated August 31, 2000 and of an Acknowledgement and Consent between the
Released Party and GECC, dated September 1, 2000 (the “2000 Amended Guarantee
Agreement”).

E.     The 2000 Amended Guarantee Agreement was amended and restated by that
certain Amended and Restated Guarantee Agreement, dated December 29, 2006, by
and between the Released Party and GECC (the “2006 Amended and Restated
Guarantee Agreement”).

F.     The Released Party intends to engage in a reorganization of its
businesses, including the spin-off of all of its metallurgical coke, cokemaking,
and metallurgical coal mining businesses (the “Transaction”), and in connection
with the Transaction, the Released Party intends to separate its businesses and
allocate responsibility for certain liabilities along business lines.

G.     In connection with the Transaction and the separation of the Released
Party’s metallurgical coke, cokemaking and metallurgical coal mining businesses
from its other businesses, the Releasing Beneficiaries desire to release the
Released Party from any and all of its obligations owed to them or potentially
owed to them under each of the 1995 Guarantee Agreement, the 2000 Amended
Guarantee Agreement, and the 2006 Amended and Restated Guarantee Agreement.

 

17



--------------------------------------------------------------------------------

EXHIBIT B

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.     Release. The Releasing Beneficiaries release the Released Party from any
and all guarantees, undertakings and obligations whatsoever given by the
Released Party under each of the 1995 Guarantee Agreement, the 2000 Amended
Guarantee Agreement, and the 2006 Amended and Restated Guarantee Agreement and
any and all claims, demands, and causes of action of any nature whatsoever,
whether direct or indirect, foreseen or unforeseen, contingent or actual,
present or future, arising or capable of arising out of or in any way connected
with or relating to each of the 1995 Guarantee Agreement, the 2000 Amended
Guarantee Agreement, and the 2006 Amended and Restated Guarantee Agreement.

2.     Counterparts. This Release may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.

3.     No Oral Agreement. This Release represents the final agreement between
the parties and may not be contradicted by evidence of prior, contemporaneous,
or unwritten oral agreements of the parties. There are no subsequent oral
agreements between the parties.

4.     Governing Law. This Release (including, but not limited to, the validity
and enforceability hereof) shall be governed by, and construed in accordance
with, the laws of the state of New York and applicable federal laws of the
United States of America.

[SIGNATURE PAGE FOLLOWS]

 

18



--------------------------------------------------------------------------------

EXHIBIT B

This Release is effective as of the date first written above.

 

SUNOCO, INC. By:      

Name:

Title:

 

JEWELL COKE COMPANY, L.P. By:      

Name:

Title:

 

JEWELL COKE ACQUISITION COMPANY By:      

Name:

Title:

Release — Signature Page

 

19